DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
 Election/Restrictions
Claims 11, 13, 15, 17, and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21, 23, 25, and 27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/05/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa Lint on 8/1/2022.
The application has been amended as follows: 
In claim 11, line 4, after “Nb: not more than 0.080 mass%” please delete “(including 0 mass%)”.
In claim 11, line 5, after “Ti: not more than 0.080 mass%” please delete “(including 0 mass%)”.
In claim 21, line 1, before “cold rolled” please delete “a” and insert –the--.
In claim 21, line 1, after “steel sheet” please insert –of claim 11--.
In claim 21, line 1, please delete “as claimed in claim 11”.
In claim 21, line 5, before “temperature” please delete “soaking” and insert –soaking-annealing–.
In claim 21, lines 7-15, after “conducting a secondary cooling” please delete “of the steel structure…is not less than 0.95”.
Please cancel claims 22, 24, 26, and 28.
Allowable Subject Matter
Claims 11, 13, 15, 17, 19, 21, 23, 25, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: Currently amended claim 11 distinguishes over the closest prior art reference, Kawabe (JP2010013700), for the reasons stated in pp. 5-6 of Applicant’s Arguments/Remarks filed 4/22/2022. In particular, Kawabe requires a non-zero amount of chromium ([0026]), while claim 11 excludes additional elements such as chromium due to the use of the transitional phrase “consisting of” with regards to the chemical composition. Therefore, claim 11 is distinct over the prior art. Claims 13, 15, 17, 19, 21, 23 ,25, and 27 further limit the subject matter of claim 11 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 4/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,900,096 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734